UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1658


ARNOLD B. CLARKE,

                Plaintiff – Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  M. Hannah Lauck, District
Judge. (3:16-cv-00126-MHL)


Submitted:   October 13, 2016              Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arnold B. Clarke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Arnold   Benson    Clarke   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).     We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.       Clarke v. Virginia, No. 3:16-cv-00126-

MHL (E.D. Va. June 3, 2016).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                 AFFIRMED




                                    2